MEMORANDUM**
John and Marylou Flanders sued the U.S. Postal Service under the Federal Tort Claims Act for intentional misappropriation of mail. The district court dismissed for lack of subject matter jurisdiction, 28 U.S.C. § 2680(b), and we affirm.
Although the Flanders argue that rerouting mail from their box to their bankruptcy trustee was an intentional misappropriation, this is not a case where the government intentionally appropriated and opened mail. Cf, e.g., Cruikshank v. United States, 431 F.Supp. 1355 (D.Haw. 1977) (CIA secretly screened mail from the Soviet Union). Rather, the Postal Service negligently, albeit mistakenly, believed that the trustee was entitled to receive the Flanders’ mail. Thus, its actions arise out of the negligent transmission of postal matter and fall within § 2680(b). See Anderson v. United States Postal Serv., 761 F.2d 527, 528 (9th Cir.1985); Spor-tique Fashions, Inc. v. Sullivan, 597 F.2d 664, 665 & n. 2 (9th Cir.1979).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.